DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 
Claim Status
3.	Claims 1, 3-8 and 10-22 are pending in this application.

Allowable Subject Matter
4.	Claims 1, 3-8 and 10-22 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a computer-implemented method with specific steps (especially underlined) for simultaneously displaying content from multiple content sources by detecting a presence of a first user; presenting to the first user a plurality of content sources available for selection; receiving a selection of a first content source by the first user; establishing a background process, assigned saving first video frames of the first content source to memory allocated to the first process ID; trimming the first video frames stored to the memory allocated to the first process ID; assigning a first transmission frequency to the first process ID; transmitting the first video frames at the first transmission frequency to a first receiving device of the first user; outputting the first video frames at the first transmission frequency to a display device, wherein the first video frames are viewable by the first user through the first receiving device, detecting a presence of a second user; presenting to the second user the plurality of content sources available for selection, receiving a selection of a second content source by the second user; saving second video frames of the second content source to memory allocated to a second process ID, assigning a second transmission frequency to the second process ID, wherein the second transmission frequency is different from the first transmission frequency, transmitting the second video frames at the second transmission frequency to a second receiving device of the second user; and outputting the second video frames at the second transmission frequency to the display device simultaneous with said outputting the first video frames to the display device, wherein the second video frames are viewable by the second user through the second receiving device…” in Independent Claim 1 to be obvious. 
	
Claim 8 directed to a computer system to implement the corresponding method as recited in claim 1 is also allowed.  
Claim 15 directed to a computer program product comprising one or more computer- readable storage media (exclusive of transitory signal) having computer-readable program instructions to implement the corresponding method as recited in claim 1 is also allowed.



Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426